ON MOTION
BRYSON, Circuit Judge.

ORDER

Emerson D. San Andres, the son of Victor M. San Andres, and the Office of *787Personnel Management (OPM) respond to the court’s order to show cause why appeal no. 01-3090 should not be dismissed. OPM responds to the court’s order to show cause why appeal no. 01-3132 should not be dismissed.
Victor M. San Andres died on December 3, 2000, shortly after the Board’s decision became final. Paulo Z. Carpió died on June 22, 2000, shortly before the initial decision of the Board was issued. Emerson D. San Andres asks that he be substituted as a party in 01-3090. Silvina F. Carpió, the widow of Paulo Z. Carpió, asks that she be substituted as a party in 01-3132.
We remand the San Andres case for the Board to determine whether Emerson D. San Andres is the proper person to be substituted for the deceased, Victor M. San Andres, and we remand the Carpió case for the Board to determine whether Silvina F. Carpió is the proper person to be substituted for the deceased. On remand, the Board may also wish to address OPM’s separate argument that Carpio’s claim does not survive his death.
Accordingly,
IT IS ORDERED THAT:
(1) The petitions for review are remanded to the Merit Systems Protection Board for further proceedings consistent with this order.
(2) The motions for leave to proceed in forma pauperis are moot.